DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109870242 A 06/11/19/ Jeong et al. (U.S. 20190170592) [hereinafter CN] in view of Grave et al. (U.S. 10983546) [hereinafter Grave].
CN discloses (Abstract) a digital temperature sensing circuit for memory, the digital temperature sensing circuit comprises: a temperature voltage generator, the temperature voltage generator is configured to generate a temperature voltage in response to a (first) reference voltage generated along with the change of the temperature, in response to the (second) reference voltage dividing the power supply voltage, and to generate a high voltage and a low voltage, the code voltage generator, the code voltage generator (initial code) is configured to voltage-dividing for dividing the second voltage generator based on the high voltage and the low voltage and output with different voltage levels; and a mode selector, the mode selector is supplied with the temperature voltage, and is configured to, in response to a mode selection signal to output the first code or the second code, wherein the first code and the second code with a different number of bits.
CN does not explicitly teach a code calibrator to generate a calibrated code, as stated in claim 1.
Grave discloses a system comprises a bandgap voltage generator, which is coupled to a voltage supply (VCC) to produce multiple reference voltages levels in response to multiple calibration codes. An analog-to-digital converter (ADC) is coupled to a reference voltage output of the bandgap voltage generator. A logic circuit is coupled to an output of the ADC. A first memory element is coupled to the logic circuit to store a calibration coefficient/ factor indicative of a relationship of the calibration codes and reference voltage levels. A second memory element is coupled to the logic circuit to store a value of a first reference voltage level for the reference voltage output. A method involves storing a calibration coefficient indicative of a relationship of multiple calibration codes;  memory element coupled to the logic circuit and configured to store a calibration coefficient indicative of a relationship of the calibration codes (code calibrator) and the reference voltage (thus, initial codes) levels.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a calibration coefficient to generate the calibration code, so as to include a corrective measure in the calibration, as very well known in the art, in order to achieve more accurate results of measurements.
            Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150089446A (08/05/2015)  [hereinafter KR] in view of Meehan et al. (20140275890)[hereinafter Meehan].
KR discloses a temperature sensor comprises a voltage generation part which includes a first temperature device having a first resistance and a second temperature device having a second resistance, generates a temperature voltage having a voltage level changed upon the temperature change by first and second temperature devices, and generates a reference voltage having a constant voltage level even the temperature changes; and a temperature code generation part generating multiple temperature codes including temperature information by comparing the reference voltage and the temperature voltage.
KR does not explicitly teach a code calibrator to generate a calibrated code, as stated in claims 1.
Meehan teaches a code configured to determine, based on the voltage difference (initial code), one or more calibration coefficients, thus, calibration code, thus, using some calibrator means. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a calibration coefficient to generate the calibration code, so as to include a corrective measure in the calibration, as very well known in the art, in order to achieve more accurate results of measurements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21 is/are rejected under 35 U.S.C. 102 as being anticipated by CN 101162604A [hereinafter CN3].
CN3 discloses in some embodiment of the present invention may provide a method of outputting temperature data of a semiconductor memory device. The semiconductor memory device may include a temperature detecting circuit which can output the corresponding temperature voltage change in the temperature and a reference voltage, the reference voltage is set for converting the temperature voltage into a first temperature code range (initial code), and an A/D converter, which can be obtained by using a reference voltage and converting the temperature voltage into a first temperature code (initial code)The method comprises: by using the first temperature code and the preset test code to generate a calibrated first temperature code (code calibrator) of the error correction code (calibration factor), and outputs the second temperature code obtained by operating the first temperature code and the correction code.
Allowable Subject Matter
Claims 2-7, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hyun et al. (U.S. 20170254707) discloses a temperature sensor has a voltage generator (10) with four temperature elements having different resistance values for generating a pre-temperature voltage signal, for adjusting a voltage level of pre-temperature voltage signal to generate a temperature voltage signal (VPTAT), and for a generating a reference voltage signal (VREF). A temperature code generator compares voltage level of temperature voltage signal with a voltage level of the reference voltage signal to generate multiple temperature code signals (initial code) including information on variation in temperature.
CN104166421A [hereinafter CN2] [0002] For the calibration band gap reference source voltage, generating a reference voltage for whole circuit system for providing comparison reference voltage inside the IC. situation of bandgap voltage reference circuit widely known on technology, it is often necessary to provide independent of the temperature in the wide operating temperature range of stabilized voltage supply. the negative temperature coefficient of the positive temperature coefficient and two transistor emitter-base voltage of the bipolar transistor (i.e. perceived as a CTAT voltage or complementary to absolute temperature voltage) of the emitter-base voltage difference (i.e. perceived as a PTAT voltage or proportional to absolute temperature voltage) combined to generate substantial temperature coefficient reference voltage is substantially zero.
Kim et al. (U.S. 20180018913)   [0054] The calibration circuit CAL may have a 3-bit resolution of a most significant bit, a central significant bit, and a least significant bit. By using a comparison between a voltage V4 and the reference VREF, the calibration circuit CAL may adjust the fourth voltage V4 in 16 (e.g., 2̂3*2) voltage sections. The most significant bit of the calibration parameter CP may have a resolution corresponding to four voltage sections. The central significant bit of the calibration parameter CP may have a resolution corresponding to two voltages sections. The least significant bit of the calibration parameters CP may have a resolution corresponding to one voltage sections. This would suggest that the calibration (thus, calibrating means/ calibrator)  performs calibration based on the difference between the voltage and the reference voltage and the CP. The device operates in bits/ codes.
Kim et al. (U.S. 20070173220) [0023] The IMD2 compensating circuit may further include a code generator for generating a calibration code according to a mismatch of the mixer. In the exemplary embodiments, the code generator may generate the calibration code based on a voltage difference between the mixer output terminal pairs. 
Ahrari et al. (U.S. 20100026383) [0036] An algebraic subtraction may be performed between each of the voltage codes and the reference calibration code. The differences (positive or negative) between the uncorrected voltage codes and the reference code may then be used to program, respectively, each of the offset current supplies 136a-d to produce and inject compensation currents, respectively, into the uncorrected signal legs to correct the DC offsets between the signal legs. The above process of determining and applying the  differences between the voltage codes and the reference calibration code represents a one-shot search approach to DC offset correction of signal legs, which approach significantly reduces the calibration time. Using this one-shot search approach, differential signal legs on a transmission path can be quickly balanced with respect, to one another in order to improve the performance of a digital transmitter.
RU 2399156C1 discloses a correction coefficient k gain as the ratio of the difference of the code of the signal value obtained when measuring the signal of the reference source and the zero correction code to the difference of the code of the value of the reference voltage during calibration and the code of the zero value during calibration
Ku et al. (U.S. 20190348086) [hereinafter Ku] discloses [0104] As described above, the semiconductor apparatus in accordance with the embodiment is configured such that each stacked chip generates a ZQ calibration code having the code value depending on variations in voltage and temperature when the detection enable signal Det_en is enabled. The semiconductor apparatus compares the ZQ calibration code generated in each chip with a preset  reference code which is stable regardless of voltage and temperature, that is, determines the degree of a change in the code value of the ZQ  calibration code (calibration factor) of each chip, and generates an update signal to be provided to each chip according to the change. Accordingly, the update signal may be generated as a signal having information corresponding to the variations in voltage or temperature. Each chip having received the update signal is configured to set the transfer timings (a delay time, latency and the like) of internal signals again in response to the information of the update signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             November 29, 2022